Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Claim 1 is amended.  Claims 1,4-8 are pending.
Claim Rejections - 35 USC § 103
Claims 1,4-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matasovsky ( 2015/0359249)  in view of Baier et al ( 2013/0273209) and Baier et al ( 20130273219) .
For claim 1, Matasovsky discloses an extruded product comprising granular food materials, a bulk density of about 60-120 g/L ( .06-.12g/cc) and a moisture content of about 1-7%.  The granular food materials include flour chosen from the group containing rice flour, corn flour, corn meal, pea flour, nut flour etc and mixtures of the flours.  The amount of flour in the food product ranges from about 39-96%.  ( see paragraphs 0003,0017,0029,0033,0026) 
The claimed bulk density is from .05-.1g/cc which is within the range disclosed in Matasovsky.  
Matasovsky doesn’t disclose a twisted collets as in claims 1,4-8 , the specific combination as in claims 4,7 the amounts as in claims 5-6 and 8 and the particle size as in claim 1.
Baier discloses collets having twisted shape.  ( see paragraph 0005)
Baier discloses random collet formed from micropellets.  The micropellets comprises starch-comprising components such as corn meal, corn grit.  The starch particles comprise a particle size 
Matasovsky discloses combination of different flours; thus, it would have been obvious to use three or more different flours and to make the first one consisting of one type of flour such as corn meal when desiring such flavoring.   It would also have been obvious to select any varying combinations depending on the taste, texture and flavor desired.  It would also have been obvious to vary the amounts of each different types of flour depending on the taste, texture and flavor desired.  This parameter can readily be determined by one skilled in the art.  Matasovsky discloses in paragraph 0011, the snack product can have various shapes such as geometric shapes, novelty shapes, novelty characters or any other regular or irregular shape.  Thus, it would have been obvious to one skilled in the art to form twisted shape such as taught in Baier when desiring such configuration.  Changing the shape would have been readily within the skill of one in the art.  Matasovsky discloses the term “ flour “ is used to refer to ground particles and is understood to include various particles sizes including granules and flakes.  From this disclosure, it is suggested in Matasovsky to include starch ingredients of various sizes.  As shown in Baier(219), starch particles such as corn meal , corn grit can have various particle size including sizes within the range claimed.  Baier shows corn meal having size in the range of 500-700 and Baier also discloses that typical corn meal has varying size with 45% retained on US 40 sieve size.  Thus, known corn meal has a big percentage of particles in 400 micrometer.  A typical corn meal has the particle size range within the range claimed of 200-1200 microns because US mesh size 30 is 595 
Applicant's attention is directed to the following case law which is applicable to the instant claims:
In re Levin 84 USPQ 232, which takes the position that "new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing no one else ever did the particular thing upon which the applicant asserts his right to patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function."
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive.
In the response, applicant argues the new limitation on the claimed particle sizes.  The new limitation does not define over the prior art as explained above.  Applicant argues that the claimed corn meal having the recited particle size distribution that produces a new unexpected result of a unique 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
May 22, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793